Case: 17-10547      Document: 00514395536         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10547
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        March 21, 2018
                                                                           Lyle W. Cayce
ODIS BANKS,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

LUPE VALDEZ, Dallas County Sheriff,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3340


Before DENNIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Seeking to appeal the district court’s dismissal of his 42 U.S.C. § 1983
action against Dallas County Sheriff Lupe Valdez, Odis Banks, Texas prisoner
# 1717887, moves this court for leave to proceed in forma pauperis (IFP) and
for the appointment of counsel.           As a threshold matter, this court must
determine whether it has jurisdiction to entertain Banks’s appeal. Mosley v.
Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely filing of a notice of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10547    Document: 00514395536     Page: 2   Date Filed: 03/21/2018


                                 No. 17-10547

appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551
U.S. 205, 214 (2007). In a civil matter, a notice of appeal must be filed within
30 days of entry of the judgment or order being appealed.         FED. R. APP.
P. 4(a)(1)(A).
      The district court entered its judgment dismissing Banks’s complaint on
December 29, 2015. The notice of appeal giving rise to this appeal is dated
May 5, 2017. As Banks’s notice of appeal is untimely, his IFP motion is
DENIED, and the appeal is DISMISSED for lack of jurisdiction. See FED. R.
APP. P. 4(a)(1)(A); Bowles, 551 U.S. at 214. Banks’s motion for appointment of
counsel is also DENIED.




                                       2